UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6802



WARREN CHASE,

                                               Plaintiff - Appellant,

          versus

JOSEPH HENNEBERRY, The Director of the Patux-
ent Institution; ARCHIE GEE, The Warden of the
Patuxent Institution; ROBERT SANGLER, Assis-
tant Warden; MR. LEVEAN (RMT) Doctor; MS.
ROSEN (RMT); MR. NERO, Doctor; MS. SOULER,
Doctor; MR. KIM (RMT) Doctor,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-3031-CCB)


Submitted:   August 13, 1998              Decided:   September 4, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Warren Chase, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Wendy Ann Kronmiller, Assistant Attorney General, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions

to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

       The district court entered its order on March 31, 1998;

Appellant’s notice of appeal was filed on May 20, 1998,* which is

beyond the thirty-day appeal period. Appellant’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore dismiss the appeal. We dispense with

oral       argument   because   the   facts   and   legal   contentions   are




       *
       We presume for the purpose of this appeal that Appellant
deposited the notice of appeal in the prison’s internal mail system
on the date he prepared it. See Houston v. Lack, 487 U.S. 266
(1988).


                                        3
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                4